Citation Nr: 0729786	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability.










ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1979 to June 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

In June 2007, the veteran failed to appear at a hearing 
before a Veterans' Law Judge. 

FINDINGS OF FACT

1. In a rating decision, dated in April 1991, the RO denied 
service connection for a low back disability; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not perfect an appeal 
to that rating decision.  

2. The additional evidence presented since the last 
unappealed rating decision in April 1991 does not relate to 
an unestablished fact necessary to substantiate the claim of 
service connection for a low back disability. 

CONCLUSIONS OF LAW

1. The rating decision by the RO in April 1991, denying 
service connection for a low back disability, became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2007).

2. The additional evidence presented since the rating 
decision by the RO of April 1991, denying the claim of 
service connection for a low back disability, is not new and 
material and the claim of service connection for a low back 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include both the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

With the above criteria in mind, the RO provided the veteran 
with pre- and post-adjudication VCAA notice by letters, dated 
in March 2003, in May 2003, in October 2003, in March 2004, 
and in March 2006.  

The veteran was informed that new and material evidence was 
needed to reopen the claim of service connection for a low 
back disability, that is, evidence not previously considered 
and that related to a fact not previously established, that 
is, evidence that a low back disability, first shown after 
service, was related to service.  The veteran was also 
informed on the evidence needed to substantiate the 
underlying claim of service connection, namely, evidence of 
an injury or disease in service or event in service, causing 
injury or disease; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  The veteran was asked 
to submit any evidence that would include that in his 
possession.  The notice included the degree of disability 
assignable and the provision for the effective date of the 
claim, that is, the date of receipt of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new 
and material evidence claim); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of service). 

To the extent that part of the VCAA notice was provided after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing defect 
was cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim as he had the opportunity to submit 
additional argument and evidence in support of his claim 
after substantial content-complying VCAA notice, except for 
the degree of disability assignable, and the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in January 2006.  

As the timing error did not affect the essential fairness of 
the adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

To the extent that the VCAA notice did not timely include the 
degree of disability assignable, as the claim to reopen is 
denied, no disability rating can be awarded as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to the timing error as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
identify and obtain relevant records in support of a claim.  
The RO has obtained the service medical records, records on 
file with the Social Security Administration, and VA as well 
as private medical records.  VA has no duty to obtain an 
examination as to the claim to reopen unless the claim is 
reopened.  As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Application to Reopen 

Evidence Previously Considered 

In a rating decision, dated in April 19991, the RO denied the 
initial claim of service connection for a low back disability 
on grounds that, although the record contained in-service and 
post-service medical records showing the veteran's complaints 
and treatment for low back pain, a chronic low back 
disability was not shown in-service or after service.  

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision and by operation of law the rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 

At the time of the final April 1991 rating decision, the 
evidence consisted of service medical records, a report of VA 
examination, dated in October 1990, and statements from the 
veteran.

The service medical records show that the veteran complained 
of low back pain without injury in November 1980, September 
1986, May 1987, and December 1987, and the pertinent findings 
were muscle spasm.  In June 1989, the veteran complained of 
sudden back pain while cutting grass and the pertinent 
finding was muscle spasm/strain.  In October 1989, the 
veteran complained of back pain after playing basketball, and 
the pertinent finding was muscle spasm/strain.  On 
examination in June 1990, prior to separation from service, 
the veteran gave a history of recurrent back pain and the 
diagnosis was chronic low back pain, musculoskeletal. 

After service, on VA examination in October 1990, the veteran 
complained of low back pain since 1980 or 1981, which 
resulted after heavy lifting.  X-rays of the low back were 
normal.  The assessment was mechanical low back pain probably 
due hamstring tightness. 

The Current Claim to Reopen 

The current claim to reopen was received at the RO in 
February 2003. 

Additional Evidence 

The additional evidence consists of duplicative service 
medical records, records from Pacific Indemnity Insurance, 
regarding a Workmen's Compensation claim; records from the 
Social Security Administration (SSA), regarding a disability 
claim; magnetic resonance imaging evaluations from Guam 
Radiology Consultants, dated in June 2003; records from 
Marianas Clinic, dated from August 2002 to October 2003; 
records from Steven F. Hayashida, M.D., dated from May 2003 
to June 2003; VA records, dated from March 2003 to May 2005; 
a VA examination, dated in October 2004; a lay statement; and 
statements of the veteran. 

The Workmen's Compensation records, SSA records, private 
medical records, and VA records all show the veteran's 
continued complaints and treatment for low back pain 
following an industrial accident in August 2002.  The 
diagnoses included lumbar spine misalignment, diffuse 
discogenic disease, spondylosis deformity, degenerative 
changes, degenerative disc disease, and chronic pain.

A friend of the veteran stated that when he was on active 
duty he saw the veteran injure his back and that the veteran 
had received treatment for the injury.

In his statements, veteran states that his current low back 
disability was caused or aggravated by an in-service injury. 

Analysis 

A prior unappealed decision of the RO is final.  38 U.S.C.A. 
§ 7105(c).  The claim may nevertheless be reopened if new and 
material evidence is presented. 38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of 


the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For purpose of reopening a claim, the credibility of newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (in determining whether evidence is new 
and material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Workmen's Compensation records, SSA records, private 
medical records, and VA medical records are not new and 
material because the records by themselves or when considered 
with previous evidence of record do not relate to an 
unestablished 
fact necessary to substantiate the claim, that is, evidence 
that relates a current low back disability to service, the 
absence of which was a basis for the prior denial of the 
claim.

As for the lay statement and the statements of the veteran, 
where as here, the determinative issue involves a question of 
a medical causation, competent medical evidence is required 
to reopen the claim because a lay person is not competent to 
offer an opinion on medical causation and consequently the 
statements do not constitute new and material evidence to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).

For the above reasons, the additional evidence is not new and 
material and the claim of service connection for a low back 
disability is not reopened.  38 C.F.R. § 3.156.  As the claim 
is not reopened, the benefit-of-the-doubt standard of proof 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).







ORDER

As new and material evidence has not been presented, the 
claim of service connection for a low back disability is not 
reopened and the appeal is denied. 



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


